 

EXHIBIT 10.4
 
 
 
 
 
 
 
 
 
 
REINSTATEMENT PREMIUM PROTECTION
REINSURANCE AGREEMENT
 
 
 
 
 
 
 
 
 
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
 
 
 
 
 
 
 
 
 
 
EFFECTIVE: June 1, 2010
EXPIRATION: June 1, 2011

 

--------------------------------------------------------------------------------

 

 
REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT
 
 
 
ARTICLE
DESCRIPTION
PAGE
 
 
 
1
BUSINESS COVERED
1
 
2
TERM
1
 
3
CONCURRENCY OF CONDITIONS
2
 
4
PREMIUM
2
 
5
NOTICE OF LOSS AND LOSS SETTLEMENTS
3
 
6
SALVAGE AND SUBROGATION
4
 
7
OFFSET
4
 
8
UNAUTHORIZED REINSURANCE
4
 
9
TAXES
6
 
10
CURRENCY
6
 
11
DELAY, OMISSION OR ERROR
6
 
12
ACCESS TO RECORDS
6
 
13
ARBITRATION
6
 
14
SERVICE OF SUIT
7
 
15
INSOLVENCY
8
 
16
THIRD PARTY RIGHTS
9
 
17
SEVERABILITY
9
 
18
CONFIDENTIALITY
9
 
19
ENTIRE AGREEMENT
9
 
20
CHOICE OF LAW AND JURISDICTION
9
 
21
INTERMEDIARY
9
 
23
NOTICES AND MODE OF EXECUTION
10
 


 

--------------------------------------------------------------------------------

 

 
REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)
 
between
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
(hereinafter referred to as the "Company")
 
and
 
the subscribing reinsurer(s) identified in the
Interests and Liabilities Contract(s)
attached to and forming part of this Agreement
(hereinafter referred to as the "Reinsurer")
 
 
ARTICLE 1 - BUSINESS COVERED
 
By this Agreement the Reinsurer agrees to indemnify the Company for 100% of any
net reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences commencing during the term of this Agreement under
the provisions of the First, Second, Third and Fourth Excess Layers of the
Company's Property Catastrophe Excess of Loss Reinsurance Agreement (BMS
Agreement No. B0CFHB008/9/10, Schedules A, B, and C), effective June 1, 2010
(hereinafter referred to as the “Original Agreement”), subject to the terms,
conditions and limitations hereinafter set forth.
 
ARTICLE 2 - TERM
 
This Agreement shall become effective at 12:01 a.m., Standard Time, June 1,
2010, with respect to reinstatement premium payable by the Company under the
provisions of the Original Agreement as a result of losses arising out of loss
occurrences commencing at or after that time and date, and shall remain in full
force and effect until 12:01 a.m., Standard Time, June 1, 2011. “Standard Time”
shall be as set forth in the Policies.
 
The Company may terminate or reduce a subscribing reinsurer's percentage share
in this Agreement at any time by giving prior written notice to the subscribing
reinsurer by certified mail in the event of any of the following:
 
1.    
The subscribing reinsurer's policyholders' surplus falls by 20% or more from the
inception of this Agreement; or
2.    
A state insurance department or other legal authority orders the subscribing
reinsurer to cease writing business; or
3.    
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operation; or
4.    
The subscribing reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the subscribing
reinsurer's operations previously; or
5.    
The subscribing reinsurer ceases assuming new and renewal property treaty
reinsurance business; or
6.    
The subscribing reinsurer's A.M. Best or Standard and Poor's rating is
downgraded below A-.
 
In the event the Company terminates or reduces a subscribing reinsurer's
percentage share in accordance with this paragraph, the termination or reduction
will be effective for losses occurring on or after the date of the written
notice to the subscribing reinsurer, and the premium due to the Subscribing
Reinsurer for any reduced percentage share for the Agreement Year will be
reduced on a pro rata basis for the portion of the Agreement Year which is
unexpired as of that date. Any return premium owed by the subscribing reinsurer
in accordance with such a termination or reduction shall be payable as promptly
as possible, but no later than 30 days following the effective date of reduction
or termination. If a loss has been paid under this Agreement or a subscribing
reinsurer's share is terminated after November 30, 2010, then no such return
premium shall be made.
 
Should this Agreement expire while a loss covered hereunder is in progress, the
Reinsurer shall be responsible for the loss in progress in the same manner and
to the same extent it would have been responsible had the Agreement expired the
day following the conclusion of the loss in progress.
 
ARTICLE 3 - CONCURRENCY OF CONDITIONS
 
It is agreed that this Agreement will follow the terms, conditions, exclusions,
definitions, warranties and settlement of the Company under the Original
Agreement, which are not inconsistent with the provisions of this Agreement.
 
The Company shall advise the Reinsurer of any material changes in the Original
Agreement which may affect the liability of the Reinsurer under this Agreement.
 
ARTICLE 4 - PREMIUM
 
A. As premium for the reinsurance provided hereunder for the first excess layer
in the Original Agreement for the term of this Agreement, the Company shall pay
the Reinsurer the product of the following:
1. The “Reinstatement Factor” of _____ times;
2. The final adjusted rate on line for the first excess layer under the Original
Agreement times;
3. The final adjusted premium paid by the Company for the first excess layer
under the Original Agreement.
“Final adjusted rate on line” as used herein shall mean the final adjusted
premium paid by the Company for the first excess layer under the Original
Agreement divided by the Original Agreement reinsurer's per occurrence limit for
the first excess layer of $87,452,354.
 
B. The Company shall pay the Reinsurer a deposit premium in the amount of
$__________. Such deposit premium is payable in three installments. The three
installments shall be amounts equal to 33.33% of the deposit premium due at July
1, 2010, 33.33% due at October 1, 2010, and 33.34% due at January 1, 2011. The
final premium shall equal the adjusted deposit premium computed in accordance
with paragraph C below, and is due as promptly as possible after the reinsurance
premium for the first excess layer under the Original Agreement has been finally
determined. However, in the event this Agreement is terminated, there shall be
no deposit premium installments due after the effective date of termination.
 
C. “Adjusted Deposit Premium” as used herein shall mean:
1. The premium due hereunder, computed in accordance with the paragraph A above;
less
2. The first, second and third installments paid in accordance with paragraph B
above.
 
D. As promptly as possible after the reinsurance premium under the Original
Agreement has been finally determined, the Company shall provide a report to the
Reinsurer setting forth the premium due, computed in accordance with the
paragraph A above, and the adjusted deposit premium, computed in accordance with
paragraph C above. In the event this Agreement is terminated prior to April 1,
2010, any additional premium due the Reinsurer or return premium due the Company
shall be remitted promptly.
 
E. At the beginning of each Agreement Quarter, the Company shall furnish the
Reinsurer with such information as the Reinsurer may require to complete its
Annual Convention Statement.
 
F. “Agreement Quarter” as used herein shall mean each of the following periods:
June 1 through August 31 of 2010; September 1 through November 30 of 2010;
December 1, 2010 through February 28, 2011; and March 1 through May 31 of 2011.
 
ARTICLE 5 - NOTICE OF LOSS AND LOSS SETTLEMENTS
 
The Company shall notify the Reinsurer of all reinstatement premium settlements
made by the Company under the Original Agreement. The Company will advise the
Reinsurer of all subsequent developments relating to such claims that, in the
opinion of the Company, may materially affect the position of the Reinsurer.
 
All reinstatement premium settlements made by the Company under the Original
Agreement, provided they are within the terms of the Original Agreement and
within the terms of this Agreement, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable as promptly as
possible upon receipt of reasonable evidence of the amount paid (or scheduled to
be paid) by the Company.
 
ARTICLE 6 - SALVAGE AND SUBROGATION (BRMA 47E)
 
The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights.
 
ARTICLE 7 - OFFSET (BRMA 36C)
 
The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of the Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.
 
ARTICLE 8- UNAUTHORIZED REINSURANCE
 
(Applies only to a Reinsurer who does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company's reserves.)
 
As regards Policies or bonds issued by the Company coming within the scope of
this Agreement, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses covered hereunder which it shall be required by law to set up, it will
forward to the Reinsurer a statement showing the proportion of such reserves
which is applicable to the Reinsurer. The Reinsurer hereby agrees to fund such
reserves in respect of unearned premium (including but not limited to, the
unearned portion of any deposit premium installment), known outstanding losses
that have been reported to the Reinsurer and allocated Loss Adjustment Expense
relating thereto, and losses and allocated Loss Adjustment Expense paid by the
Company but not recovered from the Reinsurer, including all case reserves plus
any reasonable amount estimated to be unreported from known Loss Occurrences as
shown in the statement prepared by the Company (hereinafter referred to as
"Reinsurer's Obligations") by funds withheld, cash advances or a Letter of
Credit. The Reinsurer shall have the option of determining the method of funding
provided it is acceptable to the insurance regulatory authorities having
jurisdiction over the Company's reserves.
 
When funding by a Letter of Credit, the Reinsurer agrees to apply for and secure
timely delivery to the Company of a clean, irrevocable and unconditional Letter
of Credit issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company's reserves in an
amount equal to the Reinsurer's proportion of said reserves. Such Letter of
Credit shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless 30 days (60 days where required by insurance regulatory
authorities) prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the Letter of Credit extended for any additional period.
 
The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Agreement may be drawn upon at any
time, notwithstanding any other provision of this Agreement, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:
 
(a) to reimburse the Company for the Reinsurer's Obligations, the payment of
which is due under the terms of this Agreement and which has not been otherwise
paid;
 
(b) to make refund of any sum which is in excess of the actual amount required
to pay the Reinsurer's Obligations under this Agreement;
 
(c) to fund an account with the Company for the Reinsurer's Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company's other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer;
 
(d) to pay the Reinsurer's share of any other amounts the Company claims are due
under this Agreement.
 
In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for (a) or (c), or in the case of (d), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.
 
The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.
 
At annual intervals, or more frequently as agreed but never more frequently than
quarterly, the Company shall prepare a specific statement of the Reinsurer's
Obligations, for the sole purpose of amending the Letter of Credit, in the
following manner:
 
(a) If the statement shows that the Reinsurer's Obligations exceed the balance
of credit as of the statement date, the Reinsurer shall, within 30 days after
receipt of notice of such excess, secure delivery to the Company of an amendment
to the Letter of Credit increasing the amount of credit by the amount of such
difference.
 
(b) If, however, the statement shows that the Reinsurer's Obligations are less
than the balance of credit as of the statement date, the Company shall, within
30 days after receipt of written request from the Reinsurer, release such excess
credit by agreeing to secure an amendment to the Letter of Credit reducing the
amount of credit available by the amount of such excess credit.
 
ARTICLE 9- TAXES
 
The Company will be liable for taxes (except Federal Excise Tax) on premiums
reported to the Reinsurer hereunder.
 
Federal Excise Tax applies only to those Reinsurers, excepting Underwriters at
Lloyd's London and other Reinsurers exempt from the Federal Excise Tax, who are
domiciled outside the United States of America.
 
The Reinsurer has agreed to allow for the purposes of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.
 
In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium hereon, and the Company
or its agent should take steps to recover the Tax from the U.S. Government.
 
ARTICLE 10- CURRENCY
 
The currency to be used for all purposes of this Agreement shall be United
States of America currency.
 
ARTICLE 11- DELAY, OMISSION OR ERROR
 
Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, providing such delay, omission or
error is rectified upon discovery.
 
ARTICLE 12- ACCESS TO RECORDS
 
The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, accounting or claim files ("Records") relating to business reinsured
under this Agreement during regular business hours after giving five working
days' prior notice. This right shall be exercisable during the term of this
Agreement or after the expiration of this Agreement. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company, and the Company
shall have no right to reimbursement under this Agreement if it fails or refuses
to provide the access required by this Article other than by reason of the
Reinsurer's failure to pay.
 
ARTICLE 13 - ARBITRATION (BRMA 6J)
 
As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Agreement, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.
 
Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Agreement as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.
 
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Agreement from several to joint.
 
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.
 
Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Agreement, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.
 
ARTICLE 14 - SERVICE OF SUIT
 
It is agreed that in the event of the failure of the Reinsurers hereon to pay
any amount claimed to be due hereunder, the Reinsurers hereon, at the request of
the Company, will submit to the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Article constitutes or
should be understood to constitute a waiver of Reinsurers' rights to commence an
action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another Court as permitted by the laws of the United States or of any State in
the United States. It is further agreed that service of process in such suit may
be made upon Messrs Mendes and Mount, 750 Seventh Avenue, New York, New York
10019-6829, and that in any suit instituted against any one of them upon this
Agreement, Reinsurers will abide by the final decision of such Court or of any
Appellate Court in the event of an appeal.
 
The above-named are authorized and directed to accept service of process on
behalf of Reinsurers in any such suit and/or upon the request of the Company to
give a written undertaking to the Company that they will enter a general
appearance upon Reinsurers' behalf in the event such a suit shall be instituted.
 
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefore, Reinsurers hereon hereby
designate the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement of
insurance (or reinsurance), and hereby designate the above-named as the person
to whom the said officer is authorized to mail such process or a true copy
thereof.
 
ARTICLE 15 - INSOLVENCY
 
In the event of the insolvency of the Company, the reinsurance under this
Agreement shall be payable by the Reinsurer to the Company or its liquidator,
receiver or statutory successor on the basis of the liability of the Company
under the original Policy or Policies reinsured, without diminution because of
the insolvency of the Company, except as provided by Section 4118 (a)(1)(A) of
the New York Insurance Law, provided the conditions of 1114(c) of such law have
been met, if New York law applies, except (a) where this Agreement specifically
provides another payee in the event of the insolvency of the Company and (b)
where a Reinsurer(s) subscribing a participation hereunder with the consent of
the original insured or insureds, has assumed such Policy obligations of the
Company to such payees.
 
If the Company should become insolvent, then the liquidator, receiver or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of any claim against the Company which is likely to produce a loss
under this Agreement within a reasonable time after such claim if filed in the
insolvency proceeding; during the pendency of such claim, the Reinsurer under
this Agreement may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
which the Reinsurer may deem available to the Company or its liquidator or
receiver or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to court approval, against the insolvent Company as
part of the expense of liquidation to the extent of the benefit which may accrue
to the Company solely as a result of the defense undertaken by the Reinsurer.
 
If those Reinsurers subscribing a majority participation in this Agreement elect
to interpose defense to a claim, the expense shall be apportioned in accordance
with the terms of this Agreement as though such expenses had been incurred by
the Company.
 
Should the Company go into liquidation or should a receiver be appointed the
Reinsurer shall be entitled to deduct from any sums which may be due or may
become due to the Company under this Agreement, any sums which are due to the
Reinsurer by the Company under this Agreement and which are due at a fixed or
stated date, as well as any other sums due to the Reinsurer which are permitted
to be offset under applicable law.
 
ARTICLE 16 - THIRD PARTY RIGHTS (BRMA 52C)
 
This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Agreement except as
expressly provided otherwise in the INSOLVENCY ARTICLE.
 
ARTICLE 17 - SEVERABILITY
 
If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.
 
ARTICLE 18 - CONFIDENTIALITY
 
For a period of three years following the termination or expiration of this
Agreement, the contracting parties undertake to regard the terms of this
Agreement (and any confidential, proprietary information relating thereto
provided in writing to such other party) as confidential, with the parties to
effect the same prudence and care afforded by such party to its own
confidential, proprietary information. Each party further agrees that it shall
not disclose any of such information to any third party without the prior
written consent of the other party or except as may be required by applicable
law or regulation, or by legal process (including without limitation as may be
required by United States Federal tax law or regulation), or to the auditors,
professional advisors, accountants, retrocessionaires, related managing general
agents, directors or officers of such party with a reasonable need to know such
information. Except as expressly set forth above, the parties agree and
acknowledge that this Article is not intended to restrict or limit the conduct
of the other party's current or proposed business.
 
ARTICLE 19 - ENTIRE AGREEMENT (BRMA 74B)
 
This Agreement constitutes the entire agreement between the parties. In no event
shall this Agreement provide any guarantee of profit, directly or indirectly,
from the Reinsurer to the Company or from the Company to the Reinsurer. This
Agreement may be clarified, amended or modified only by written agreement signed
by both parties. Such written agreement shall become part of this Agreement.
 
ARTICLE 20 - CHOICE OF LAW AND JURISDICTION
 
This Agreement shall be governed by the laws of the State of Florida and shall
be subject to the jurisdiction of the courts of the United States of America
(subject to the provisions of the SERVICE OF SUIT ARTICLE).
 
ARTICLE 21 - INTERMEDIARY
 
BMS Intermediaries Inc., is hereby recognized as the Intermediary negotiating
this Agreement for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through BMS Intermediaries
Inc., 5005 LBJ Freeway, Suite 700, Dallas, Texas 75244. Payments by the Company
to the Intermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the Intermediary shall be deemed only to constitute
payment to the Company to the extent that such payments are actually received by
the Company.
 
ARTICLE 22 - NOTICES AND MODE OF EXECUTION
 
Whenever a notice, statement, report or any other written communication is
required by this Agreement, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.
 
The use of any of the following shall constitute a valid execution of this
Agreement or any amendments thereto:
 
A.    
Paper documents with an original ink signature;
 
B.    
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or
 
C.    
Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Agreement, the terms “electronic record,” “electronic
signature” and “electronic agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.
 
This Agreement may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.
 
 
Signed in St Petersburg, Florida, this _____ day of __________, 2010
 
 
For and on behalf of the Company
 
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

 

--------------------------------------------------------------------------------

 

 
INTERESTS AND LIABILITIES CONTRACT
 
in respect of the
 
REINSTATEMENT PREMIUM PROTECTION
REINSURANCE AGREEMENT
Effective June 1, 2010
 
between
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
(hereinafter referred to as the "Company")
 
and
 
________________________________________
 
(hereinafter referred to as the "Subscribing Reinsurer")
 
 
It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective June 1, 2010, the
Subscribing Reinsurer subscribes a _____% share interests and liabilities of the
Reinsurer as set forth in the REINSTATEMENT PREMIUM PROTECTION REINSURANCE
AGREEMENT.
 
The share of the Subscribing Reinsurer in the interests and liabilities of the
Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.
 
 
IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:
 
 
Signed in Hamilton, Bermuda, this _____ day of __________, 2010.
 
 
____________________________________
[REINSURER]

 

--------------------------------------------------------------------------------

 

 
ADDENDUM NO. 1
 
in respect of the
 
REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT
Effective June 1, 2010
(hereinafter referred to as the “Agreement”)
 
between
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
(hereinafter referred to as the "Company")
 
and
 
the subscribing reinsurer(s) identified in the
Interests and Liabilities Contract(s)
attached to and forming part of the Agreement
 
 
It is hereby understood and agreed that effective 12:01 a.m., Standard Time,
July 1, 2010, the following amendment shall apply:
 
ARTICLE 1 - BUSINESS COVERED is hereby deleted and replaced with the following:
 
By this Agreement the Reinsurer agrees to indemnify the Company for 100% of any
net reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences commencing during the term of this Agreement under
the provisions of the First, Second, Third and Fourth Excess Layers of the
Company's Property Catastrophe Excess of Loss Reinsurance Agreement (BMS
Agreement No. B0CFHB008/9/10, Schedules A, B, and C), effective June 1, 2010 and
including Addendum No. 1 thereto (hereinafter referred to as the “Original
Agreement”), subject to the terms, conditions and limitations hereinafter set
forth.
 
 
All other terms and conditions remain unchanged.
 
 
Signed in St Petersburg, Florida, this _____ day of __________, 2010.
 
 
For and on behalf of the Company:
 
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

 

--------------------------------------------------------------------------------

 

 
ENDORSEMENT NO. 1
 
in respect of the
 
REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT
Effective June 1, 2010
 
between
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
 
and
 
________________________________________
 
(hereinafter referred to as the "Subscribing Reinsurer")
 
 
It is hereby understood and agreed that the REINSTATEMENT PREMIUM PROTECTION
REINSURANCE AGREEMENT shall be amended in accordance with the provisions of the
attached Addendum No. 1, effective 12:01 a.m., Standard Time, July 1, 2010.
 
 
 
All other terms and conditions remain unchanged.
 
 
IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Endorsement
to be executed by its duly authorized representative:
 
 
Signed in _______________, this _____ day of __________, 2010.
 
 
________________________________
[REINSURER]
 
 

 